Order entered May 1, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01299-CV

                                  LARRY DAVIS, Appellant

                                               V.

                          CREST AT PARK CENTRAL, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-05139-B

                                           ORDER
       The reporter’s record in this appeal has not been filed because appellant has not requested

it. Although we cautioned appellant by letter dated February 25, 2019 that the appeal would be

submitted without the reporter’s record unless he filed written verification he had requested the

record within ten days, appellant has not responded. See TEX. R. APP. P. 37.3(c). Accordingly,

we ORDER the appeal submitted without the reporter’s record. See id.

       As the clerk’s record has been filed, we ORDER appellant to file his brief no later than

May 31, 2019.

                                                      /s/   KEN MOLBERG
                                                            JUSTICE